 Fill in this information to identify your case:

 Debtor 1
                     Steven Bloom
                   __________________________________________________________________
                     First Name                      Middle Name                    Last Name

 Debtor 2            ________________________________________________________________
 (Spouse, if filing) First Name                      Middle Name                    Last Name


                                         ______________________
 United States Bankruptcy Court for the: Eastern District of Michigan District of __________
                                                                                                (State)
 Case number           21-30257
                     ___________________________________________                                                                                                           Check if this is an
                     (If known)                                                                                                                                              amended filing



Official Form 106Sum
Sum m a ry of Y our Asse t s a nd Lia bilit ie s a nd Ce rt a in St a t ist ic a l I nform a t ion                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Pa rt 1 :      Sum ma rize Your Asse t s


                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B ........................................................................................................       $ 24,394.00
                                                                                                                                                                            ________________



    1b. Copy line 62, Total personal property, from Schedule A/B .............................................................................................            $ 66,181.00
                                                                                                                                                                            ________________


    1c. Copy line 63, Total of all property on Schedule A/B .......................................................................................................
                                                                                                                                                                          $ 90,575.00
                                                                                                                                                                            ________________



Pa rt 2 :      Sum ma rize Your Lia bilit ie s



                                                                                                                                                                      Your liabilities
                                                                                                                                                                      Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............                                       $ 65,086.00
                                                                                                                                                                            ________________


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                          $ 9,076.00
                                                                                                                                                                            ________________
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .......................................
                                                                                                                                                                      +   $ 179,675.00
                                                                                                                                                                            ________________


                                                                                                                                     Your total liabilities               $ 253,837.00
                                                                                                                                                                            ________________



Pa rt 3 :      Sum ma rize Your I nc ome a nd Ex pe nse s


4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I ........................................................................................                 $ 0.00
                                                                                                                                                                            ________________


5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J ..................................................................................................             $ 5,701.93
                                                                                                                                                                            ________________




                 21-30257-jda
Official Form 106Sum
                                               Doc 10 Filed 03/09/21 Entered 03/09/21 19:22:40 Page 1 of 36
                                                 Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
                  Steven Bloom                                                                                            21-30257
Debtor 1         _______________________________________________________                           Case number (if known)_____________________________________
                 First Name     Middle Name           Last Name




Pa rt 4 :      Answ e r T he se Que st ions for Adm inist ra t ive a nd Sta t istic a l Re c ords

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

     No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
     Yes
     ✔




7. What kind of debt do you have?

     Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
    ✔


           family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
    Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                              0.00
                                                                                                                                       $ _________________




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:



                                                                                                            Total claim


     From Part 4 on Schedule E/F, copy the following:

                                                                                                                               0.00
    9a. Domestic support obligations (Copy line 6a.)                                                        $_____________________


                                                                                                                      9,076.00
                                                                                                            $_____________________
    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

                                                                                                                               0.00
                                                                                                            $_____________________
    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

                                                                                                                               0.00
                                                                                                            $_____________________
    9d. Student loans. (Copy line 6f.)


    9e. Obligations arising out of a separation agreement or divorce that you did not report as                                0.00
                                                                                                            $_____________________
        priority claims. (Copy line 6g.)

                                                                                                                               0.00
    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)              +   $_____________________



    9g. Total. Add lines 9a through 9f.                                                                                   9,076.00
                                                                                                            $_____________________




                21-30257-jda
    Official Form 106Sum
                                              Doc 10 Filed 03/09/21 Entered 03/09/21 19:22:40 Page 2 of 36
                                                Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Fill in this information to identify your case and this filing:

                    Steven Bloom
Debtor 1
                    First Name            Middle Name            Last Name

Debtor 2
(Spouse, if filing) First Name              Middle Name            Last Name


United States Bankruptcy Court for the: Eastern District of
Michigan
                                                                                                                                                       Check if this is an
Case number 21-30257                                                                                                                                   amended filing
(if know)



Official Form 106A/B
Schedule A/B: Property                                                                                                                                             12/15


In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category
where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and
case number (if known). Answer every question.


Part 1:            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
        No. Go to Part 2
        Yes. Where is the property?


                                                                       What is the property? Check all that apply
                                                                                                                         Do not deduct secured claims or exemptions. Put
    1.1 15225 Lakeview Drive                                             Single-family home
            Street address, if available, or other description                                                           the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building               Creditors Who Have Claims Secured by Property:
                                                                             Condominium or cooperative
                                                                                                                         Current value of the     Current value of the
                                                                             Manufactured or mobile home                 entire property?         portion you own?
            Nunda Township MI            49705
                                                                             Land                                        $ 4,725.00               $ 4,725.00
            City                 State   ZIP Code
                                                                             Investment property
                                                                                                                         Describe the nature of your ownership
                                                                             Timeshare                                   interest (such as fee simple, tenancy by the
            Cheboygan County                                                 Other                                       entireties, or a life estate), if known.

            Country                                                    Who has an interest in the property? Check one    Fee simple
                                                                         Debtor 1 only
                                                                             Debtor 2 only                                  Check if this is community property
                                                                             Debtor 1 and Debtor 2 only
                                                                             At least one of the debtors and another

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:

                                                                       What is the property? Check all that apply
                                                                                                                         Do not deduct secured claims or exemptions. Put
    1.2 Mont Gabriel Sub No 2, Lot 223                                   Single-family home
            Street address, if available, or other description                                                           the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building               Creditors Who Have Claims Secured by Property:
                                                                             Condominium or cooperative
                                                                                                                         Current value of the     Current value of the
                                                                             Manufactured or mobile home                 entire property?         portion you own?
            Nunda Township MI            49705
                                                                             Land                                        $ 2,079.00               $ 2,079.00
            City                 State   ZIP Code
                                                                             Investment property
                                                                                                                         Describe the nature of your ownership
                                                                             Timeshare                                   interest (such as fee simple, tenancy by the
            Cheboygan County                                                 Other                                       entireties, or a life estate), if known.

            Country                                                    Who has an interest in the property? Check one    Tenancy by the Entireties
                                                                         Debtor 1 only
                                                                             Debtor 2 only                                  Check if this is community property
                                                                             Debtor 1 and Debtor 2 only
                                                                             At least one of the debtors and another

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:




                   21-30257-jda                  Doc 10           Filed 03/09/21                Entered 03/09/21 19:22:40             Page 3 of 36
                                                                                                                                                               page 1 of 9
                   Steven Bloom                                                                                       Case number(if known)
Debtor 1          First Name       Middle Name       Last Name
                                                                                                                                              21-30257

                                                                   What is the property? Check all that apply
                                                                                                                     Do not deduct secured claims or exemptions. Put
    1.3 15097 Avenue Du Chalet                                       Single-family home
           Street address, if available, or other description                                                        the amount of any secured claims on Schedule D:
                                                                      Duplex or multi-unit building                  Creditors Who Have Claims Secured by Property:
                                                                      Condominium or cooperative
                                                                                                                     Current value of the     Current value of the
                                                                      Manufactured or mobile home                    entire property?         portion you own?
           Nunda Township MI              49705
                                                                      Land                                           $ 2,079.00               $ 2,079.00
           City                 State     ZIP Code
                                                                      Investment property
                                                                                                                     Describe the nature of your ownership
                                                                      Timeshare                                      interest (such as fee simple, tenancy by the
           Cheboygan County                                           Other                                          entireties, or a life estate), if known.

           Country                                                 Who has an interest in the property? Check one    Tenancy by the Entireties
                                                                     Debtor 1 only
                                                                      Debtor 2 only                                     Check if this is community property
                                                                      Debtor 1 and Debtor 2 only
                                                                      At least one of the debtors and another

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:

                                                                   What is the property? Check all that apply
                                                                                                                     Do not deduct secured claims or exemptions. Put
    1.4 15157 Avenue Du Chalet                                       Single-family home
           Street address, if available, or other description                                                        the amount of any secured claims on Schedule D:
                                                                      Duplex or multi-unit building                  Creditors Who Have Claims Secured by Property:
                                                                      Condominium or cooperative
                                                                                                                     Current value of the     Current value of the
                                                                      Manufactured or mobile home                    entire property?         portion you own?
           Nunda Township MI              49705
                                                                      Land                                           $ 2,160.00               $ 2,160.00
           City                 State     ZIP Code
                                                                      Investment property
                                                                                                                     Describe the nature of your ownership
                                                                      Timeshare                                      interest (such as fee simple, tenancy by the
           Cheboygan County                                           Other                                          entireties, or a life estate), if known.

           Country                                                 Who has an interest in the property? Check one    Tenancy by the Entireties
                                                                     Debtor 1 only
                                                                      Debtor 2 only                                     Check if this is community property
                                                                      Debtor 1 and Debtor 2 only
                                                                      At least one of the debtors and another
                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:

                                                                   What is the property? Check all that apply
                                                                                                                     Do not deduct secured claims or exemptions. Put
    1.5 15111 Avenue Du Chalet                                       Single-family home
           Street address, if available, or other description                                                        the amount of any secured claims on Schedule D:
                                                                      Duplex or multi-unit building                  Creditors Who Have Claims Secured by Property:
                                                                      Condominium or cooperative
                                                                                                                     Current value of the     Current value of the
                                                                      Manufactured or mobile home                    entire property?         portion you own?
           Nunda MI            49705
                                                                      Land                                           $ 2,200.00               $ 2,200.00
           City       State    ZIP Code
                                                                      Investment property
                                                                                                                     Describe the nature of your ownership
                                                                      Timeshare                                      interest (such as fee simple, tenancy by the
           Cheboygan County                                           Other                                          entireties, or a life estate), if known.

           Country                                                 Who has an interest in the property? Check one    Fee simple
                                                                     Debtor 1 only
                                                                      Debtor 2 only                                     Check if this is community property
                                                                      Debtor 1 and Debtor 2 only
                                                                      At least one of the debtors and another

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:




                   21-30257-jda                   Doc 10         Filed 03/09/21          Entered 03/09/21 19:22:40                Page 4 of 36
                                                                                                                                                           page 2 of 9
                   Steven Bloom                                                                                                                                  Case number(if known)
Debtor 1          First Name        Middle Name         Last Name
                                                                                                                                                                                                   21-30257

                                                                                 What is the property? Check all that apply
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
    1.6 14542 Shore Line Drive                                                     Single-family home
           Street address, if available, or other description                                                                                                   the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building                                             Creditors Who Have Claims Secured by Property:
                                                                                      Condominium or cooperative
                                                                                                                                                                Current value of the                Current value of the
                                                                                      Manufactured or mobile home                                               entire property?                    portion you own?
           Nunda Township MI              49705
                                                                                      Land                                                                      $ 1,890.00                          $ 1,890.00
           City                 State     ZIP Code
                                                                                      Investment property
                                                                                                                                                                Describe the nature of your ownership
                                                                                      Timeshare                                                                 interest (such as fee simple, tenancy by the
           Cheboygan County                                                           Other                                                                     entireties, or a life estate), if known.

           Country                                                               Who has an interest in the property? Check one                                 Fee simple
                                                                                   Debtor 1 only
                                                                                      Debtor 2 only                                                                  Check if this is community property
                                                                                      Debtor 1 and Debtor 2 only
                                                                                      At least one of the debtors and another
                                                                                 Other information you wish to add about this item, such as local
                                                                                 property identification number:

                                                                                 What is the property? Check all that apply
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
    1.7 Mont Gabriel Sub Lots 101 & 102                                            Single-family home
           Street address, if available, or other description                                                                                                   the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building                                             Creditors Who Have Claims Secured by Property:
                                                                                      Condominium or cooperative
                                                                                                                                                                Current value of the                Current value of the
                                                                                      Manufactured or mobile home                                               entire property?                    portion you own?
           Nunda Township MI              49705
                                                                                      Land                                                                      $ 3,780.00                          $ 3,780.00
           City                 State     ZIP Code
                                                                                      Investment property
                                                                                                                                                                Describe the nature of your ownership
                                                                                      Timeshare                                                                 interest (such as fee simple, tenancy by the
           Cheboygan County                                                           Other                                                                     entireties, or a life estate), if known.

           Country                                                               Who has an interest in the property? Check one                                 Tenancy by the Entireties
                                                                                   Debtor 1 only
                                                                                      Debtor 2 only                                                                  Check if this is community property
                                                                                      Debtor 1 and Debtor 2 only
                                                                                      At least one of the debtors and another
                                                                                 Other information you wish to add about this item, such as local
                                                                                 property identification number:

                                                                                 What is the property? Check all that apply
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
    1.8 15231 Lakeview Drive                                                       Single-family home
           Street address, if available, or other description                                                                                                   the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building                                             Creditors Who Have Claims Secured by Property:
                                                                                      Condominium or cooperative
                                                                                                                                                                Current value of the                Current value of the
                                                                                      Manufactured or mobile home                                               entire property?                    portion you own?
           Nunda Township MI              49705
                                                                                      Land                                                                      $ 5,481.00                          $ 5,481.00
           City                 State     ZIP Code
                                                                                      Investment property
                                                                                                                                                                Describe the nature of your ownership
                                                                                      Timeshare                                                                 interest (such as fee simple, tenancy by the
           Cheboygan County                                                           Other                                                                     entireties, or a life estate), if known.

           Country                                                               Who has an interest in the property? Check one                                 Tenancy by the Entireties
                                                                                   Debtor 1 only
                                                                                      Debtor 2 only                                                                  Check if this is community property
                                                                                      Debtor 1 and Debtor 2 only
                                                                                      At least one of the debtors and another

                                                                                 Other information you wish to add about this item, such as local
                                                                                 property identification number:

  2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
     you have attached for Part 1. Write that number here...........................................................................................................................................➤          $ 24,394.00


 Part 2:          Describe Your Vehicles

 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

  3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
           No
           Yes

                   21-30257-jda                      Doc 10                Filed 03/09/21                        Entered 03/09/21 19:22:40                                         Page 5 of 36
                                                                                                                                                                                                                 page 3 of 9
                Steven Bloom                                                                                     Case number(if known)
Debtor 1       First Name      Middle Name    Last Name
                                                                                                                                            21-30257


    3.1 Make:Volkswagen                                     Who has an interest in the property? Check one
                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:Beetle-7867                                  Debtor 1 only                                     the amount of any secured claims onSchedule D:
                                                               Debtor 2 only                                    Creditors Who Have Claims Secured by Property:
           Year:                      2002
                                                               Debtor 1 and Debtor 2 only                            Current value of the    Current value of the
           Approximate mileage: 225,000
                                                               At least one of the debtors and another               entire property?        portion you own?
              Other information:
             Condition:Poor;                                    Check if this is community property (see             $ 100.00                $ 100.00
                                                            instructions)


    3.2 Make:Volkswagen                                     Who has an interest in the property? Check one
                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:Beetle-0165                                  Debtor 1 only                                     the amount of any secured claims onSchedule D:
                                                               Debtor 2 only                                    Creditors Who Have Claims Secured by Property:
           Year:                      2002
                                                               Debtor 1 and Debtor 2 only                            Current value of the    Current value of the
           Approximate mileage: 2000,000
                                                               At least one of the debtors and another               entire property?        portion you own?
              Other information:
             Condition:Poor;                                    Check if this is community property (see             $ 100.00                $ 100.00
                                                            instructions)


    3.3 Make:Plymouth                                       Who has an interest in the property? Check one
                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:Volare                                       Debtor 1 only                                     the amount of any secured claims onSchedule D:
                                                               Debtor 2 only                                    Creditors Who Have Claims Secured by Property:
           Year:                      1979
                                                               Debtor 1 and Debtor 2 only                            Current value of the    Current value of the
           Approximate mileage: 180,000
                                                               At least one of the debtors and another               entire property?        portion you own?
              Other information:
             Condition:Poor;                                    Check if this is community property (see             $ 600.00                $ 600.00
                                                            instructions)


  4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         No
         Yes

    4.1 Make:Damon                                          Who has an interest in the property? Check one
                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:                                             Debtor 1 only                                     the amount of any secured claims onSchedule D:
                                                               Debtor 2 only                                    Creditors Who Have Claims Secured by Property:
           Year:                      2007
            Other information:                                 Debtor 1 and Debtor 2 only                       Current value of the        Current value of the
           Condition:Good;                                     At least one of the debtors and another          entire property?            portion you own?

                                                                Check if this is community property (see        $ 40,000.00                 $ 40,000.00
                                                            instructions)
    4.2 Make:Sno Pro                                        Who has an interest in the property? Check one
                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:                                             Debtor 1 only                                     the amount of any secured claims onSchedule D:
                                                               Debtor 2 only                                    Creditors Who Have Claims Secured by Property:
           Year:                      2004
            Other information:                                 Debtor 1 and Debtor 2 only                       Current value of the        Current value of the
           Condition:Fair;                                     At least one of the debtors and another          entire property?            portion you own?

                                                                Check if this is community property (see        $ 100.00                    $ 100.00
                                                            instructions)
    4.3 Make:Foster                                         Who has an interest in the property? Check one
                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:Trailer                                      Debtor 1 only                                     the amount of any secured claims onSchedule D:
                                                               Debtor 2 only                                    Creditors Who Have Claims Secured by Property:
           Year:                      2012
            Other information:                                 Debtor 1 and Debtor 2 only                       Current value of the        Current value of the
           Condition:                                          At least one of the debtors and another          entire property?            portion you own?
                                                                Check if this is community property (see        $ 500.00                    $ 500.00
                                                            instructions)
    4.4 Make:Polaris                                        Who has an interest in the property? Check one
                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:4 Wheeler                                    Debtor 1 only                                     the amount of any secured claims onSchedule D:
                                                               Debtor 2 only                                    Creditors Who Have Claims Secured by Property:
           Year:                      2001
            Other information:                                 Debtor 1 and Debtor 2 only                       Current value of the        Current value of the
           Condition:Poor;                                     At least one of the debtors and another          entire property?            portion you own?
                                                                Check if this is community property (see        $ 75.00                     $ 75.00
                                                            instructions)



                21-30257-jda                 Doc 10       Filed 03/09/21         Entered 03/09/21 19:22:40                      Page 6 of 36
                                                                                                                                                        page 4 of 9
                   Steven Bloom                                                                                                                                   Case number(if known)
Debtor 1         First Name          Middle Name         Last Name
                                                                                                                                                                                                   21-30257


     4.5 Make:Side by Side                                                        Who has an interest in the property? Check one
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:ATV                                                                Debtor 1 only                                                               the amount of any secured claims onSchedule D:
                                                                                       Debtor 2 only                                                            Creditors Who Have Claims Secured by Property:
           Year:
              Other information:                                                       Debtor 1 and Debtor 2 only                                               Current value of the                Current value of the
            Condition:Good;                                                            At least one of the debtors and another                                  entire property?                    portion you own?

                                                                                      Check if this is community property (see                                  $ 4,000.00                          $ 4,000.00
                                                                                  instructions)

      Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
  5. you have attached for Part 2. Write that number here...........................................................................................................................................➤                $ 45,475.00



 Part 3:         Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                       Current value of the
                                                                                                                                                                                                   portion you own?
  6. Household goods and furnishings                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                                    claims or exemptions.
         Examples: Major appliances, furniture, linens, china, kitchenware
              No
              Yes. Describe...

          Various Household Goods, Furnishings, Appliances                                                                                                                                              $ 3,000.00
  7. Electronics
         Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                   collections; electronic devices including cell phones, cameras, media players, games

              No
              Yes. Describe...

          2 Televisions-(1) 55'-$200.00
          (1) 65'-$150.00
          Cell Phone $100.00                                                                                                                                                                            $ 1,650.00
          1 Desktop $500.00
          2 Laptops $700.00
  8. Collectibles of value
         Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                   stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

              No
              Yes. Describe...
  9. Equipment for sports and hobbies
         Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                   and kayaks; carpentry tools; musical instruments

              No
              Yes. Describe...
  10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
              No
              Yes. Describe...

          12 Gauge Shot Gun $150.00
                                                                                                                                                                                                        $ 250.00
          22 Caliber Hand Gun$100.00
  11. Clothes
         Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
              No
              Yes. Describe...

          Wearing Apparel                                                                                                                                                                               $ 150.00




                   21-30257-jda                       Doc 10                Filed 03/09/21                        Entered 03/09/21 19:22:40                                        Page 7 of 36
                                                                                                                                                                                                                      page 5 of 9
                  Steven Bloom                                                                                                                                      Case number(if known)
Debtor 1        First Name            Middle Name           Last Name
                                                                                                                                                                                                    21-30257


  12. Jewelry
        Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems
                  gold, silver

             No
             Yes. Describe...

        Wedding Ring $400.00
                                                                                                                                                                                                     $ 420.00
        Watches $ 20.00
  13. Non-farm animals
        Examples: Dogs, cats, birds, horses

             No
             Yes. Describe...
  14. Any other personal and household items you did not already list, including any health aids you did not list
             No
             Yes. Give specific information...

 15. Add the dollar value of the portion you own for all of your entries from Part 3, including any entries for pages
      you have attached for Part 3. Write that number here...........................................................................................................................................➤            $ 5,470.00



 Part 4:        Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                        Current value of the
                                                                                                                                                                                                    portion you own?
                                                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                                                    claims or exemptions.
  16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

             No
             Yes..............................................................................................................................................   Cash ...........................    $ 20.00
  17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses
                  and other similar institutions. If you have multiple accounts with the same institution, list each.

             No
             Yes..................                                   Institution name:
        17.1. Checking account:                                     Chase Bank ending "5127"                                                                                                         $ 8.00

        17.2. Checking account:                                     MSU Federal Credit Union checking & Savings ending "                                                                             $ 106.00

        17.3. Checking account:                                     Cornerstone Community Credit Union                                                                                               $ 10.00

        17.4. Checking account:                                     1st National Bank ending "014"                                                                                                   $ 1,025.00

  18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts

             No
             Yes..................
        Institution or issuer name:
        Family Wireless #1 LLC                                                                                                                                                                       $ 0.00
        Bloom and Sons Trucking                                                                                                                                                                      $ 0.00
  19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an
        LLC, partnership, and joint venture
             No
             Yes. Give specific information about them...........
  20. Government and corporate bonds and other negotiable and non-negotiable instruments
        Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
        Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
             No
             Yes. Give specific information about them..........



                  21-30257-jda                          Doc 10                  Filed 03/09/21                           Entered 03/09/21 19:22:40                                     Page 8 of 36
                                                                                                                                                                                                                  page 6 of 9
                Steven Bloom                                                                                        Case number(if known)
Debtor 1      First Name          Middle Name    Last Name
                                                                                                                                            21-30257


  21. Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

           No
           Yes. List each account separately
       Type of account                    Institution name
       IRA:                               Ameritrade                                                                                         $ 1,667.00
       IRA:                               Franklin Templeton Investments                                                                     $ 1,400.00
  22. Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                  companies, or others

           No
           Yes.....................
  23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
           No
           Yes......................
  24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes......................
  25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable
       for your benefit
           No
         Yes. Give specific information about them...
  26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

           No
           Yes. Give specific information about them...
  27. Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

           No
           Yes. Give specific information about them...

 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.
  28. Tax refunds owed to you
           No
           Yes. Give specific information about them, including whether you already filed the returns and the tax years...
                                                                                                                 Federal:                   $ 0.00
                                                                                                                 State:                     $ 0.00
                                                                                                                 Local:                     $ 0.00

  29. Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

           No
           Yes. Give specific information....
  30. Other amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
                 Social Security benefits; unpaid loans you made to someone else

           No
           Yes. Give specific information....




                21-30257-jda                    Doc 10        Filed 03/09/21      Entered 03/09/21 19:22:40                       Page 9 of 36
                                                                                                                                                          page 7 of 9
                 Steven Bloom                                                                                                                                            Case number(if known)
Debtor 1        First Name          Middle Name          Last Name
                                                                                                                                                                                                   21-30257


  31. Interests in insurance policies
             No
             Yes. Name the insurance company of each policy and list its value....
        Company name:                                                                                                              Beneficiary:                                                    Surrender or
                                                                                                                                                                                                   refund value:
        Whole Life Insurance-Face Amount-25,000.00                                                                                 Wife                                                            $ 0.00
        Whole Life Insurance-Face Amount-25,000.00                                                                                 Wife                                                            $ 0.00
  32. Any interest in property that is due you from someone who has died
             No
             Yes. Give specific information....
  33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
             No
             Yes. Give specific information....
  34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off
        claims
             No
             Yes. Give specific information....
  35. Any financial assets you did not already list
             No
             Yes. Give specific information...

 36. Add the dollar value of the portion you own for all of your entries from Part 4, including any entries for pages
      you have attached for Part 4. Write that number here...........................................................................................................................................➤              $ 4,236.00


 Part 5:        Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

  37. Do you own or have any legal or equitable interest in any business-related property?
             No. Go to Part 6.
             Yes. Go to line 38.


                  Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
 Part 6:          If you own or have an interest in farmland, list it in Part 1.

  46. Do you own or have any legal or equitable interest in any business-related property?
             No. Go to Part 7.
             Yes. Go to line 47.


 Part 7:        Describe All Property You Own or Have an Interest in That You Did Not List Above
  53. Do you have other property of any kind you did not already list?
        Examples: Season tickets, country club membership

             No
             Yes. Give specific
            information...

        Kobota, Zero Turn Mower




 54. Add the dollar value of all of your entries from Part 7. Write that number here                                           ................................................➤
                                                                                                                                                                                                                   $ 11,000.00




                21-30257-jda                        Doc 10                Filed 03/09/21                        Entered 03/09/21 19:22:40                                          Page 10 of 36
                                                                                                                                                                                                                    page 8 of 9
                    Steven Bloom                                                                                                                                         Case number(if known)
Debtor 1          First Name            Middle Name           Last Name
                                                                                                                                                                                                 21-30257


 Part 8:          List the Totals of Each Part of this Form
  55. Part 1: Total real estate, line 2............................................................................................................................➤
                                                                                                                                                                                                             $ 24,394.00
  56. Part 2: Total vehicles, line 5                                                                                           $ 45,475.00
  57. Part 3: Total personal and household items, line 15                                                                      $ 5,470.00
  58. Part 4: Total financial assets, line 36                                                                                  $ 4,236.00
  59. Part 5: Total business-related property, line 45                                                                         $ 0.00
  60. Part 6: Total farm- and fishing-related property, line 52                                                                $ 0.00
  61. Part 7: Total other property not listed, line 54                                                                    + $      11,000.00

  62. Total personal property. Add lines 56 through 61 ...................                                                      $ 66,181.00                      Copy personal property total➤     +$
                                                                                                                                                                                                        66,181.00

  63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                                                 $ 90,575.00




                  21-30257-jda                           Doc 10                 Filed 03/09/21                           Entered 03/09/21 19:22:40                                  Page 11 of 36
                                                                                                                                                                                                              page 9 of 9
 Fill in this information to identify your case:

                     Steven Bloom
 Debtor 1          __________________________________________________________________
                     First Name               Middle Name                 Last Name

 Debtor 2            ________________________________________________________________
 (Spouse, if filing) First Name               Middle Name                 Last Name


                                         ______________________
 United States Bankruptcy Court for the: Eastern District of Michigan District of __________
                                                                                       (State)
 Case number
  (If known)
                      21-30257
                     ___________________________________________                                                                                      Check if this is an
                                                                                                                                                         amended filing


Official Form 106C
Sche dule C: T he Prope r t y You Cla im a s Exe m pt                                                                                                               4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Pa rt 1 :       I de nt ify the Prope rt y You Cla im a s Ex e mpt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      You are claiming state and federal nonbankruptcy exemptions.                   11 U.S.C. § 522(b)(3)
     
     ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)




 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on          Current value of the                      Amount of the                  Specific laws that allow exemption
       Schedule A/B that lists this property                  portion you own                           exemption you claim

                                                              Copy the value from                       Check only one box
                                                              Schedule A/B                              for each exemption
                 15225 Lakeview Drive                                                                                                  11 U.S.C. § 522 (d)(5)
 Brief
 description:
                                                                      4,725.00
                                                                     $________________              4,725.00
                                                                                                 ✔ $ ____________

                                                                                                   100% of fair market value, up to
 Line from                                                                                            any applicable statutory limit
 Schedule A/B:        1.1
                 Mont Gabriel Sub No 2, Lot 223                                                                                        11 USC § 522(b)(3)(b)
 Brief
 description:
                                                                       2,079.00
                                                                     $________________            $ ____________
                                                                                                  ✔  2,079.00
                                                                                                   100% of fair market value, up to
 Line from                                                                                            any applicable statutory limit
 Schedule A/B:        1.2
                 15097 Avenue Du Chalet                                                                                                11 USC § 522(b)(3)(b)
 Brief
 description:
                                                                       2,079.00
                                                                     $________________              2,079.00
                                                                                                 ✔ $ ____________

                                                                                                   100% of fair market value, up to
 Line from                                                                                            any applicable statutory limit
 Schedule A/B:           1.3

 3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

     
     ✔     No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                 No
                 Yes


                21-30257-jda              Doc 10            Filed 03/09/21              Entered 03/09/21 19:22:40                       Page 12 of 36
Official Form 106C                                            Schedule C: The Property You Claim as Exempt                                                                4
                                                                                                                                                                page 1 of __
Debtor           Steven Bloom
                _______________________________________________________                                               21-30257
                                                                                               Case number (if known)_____________________________________
                First Name      Middle Name        Last Name




 Pa rt 2 :     Addit iona l Pa ge

            description of the property and line
         Brief                                                                           Amount of the                        Specific laws that allow exemption
                                                                  Current value of the   exemption you claim
         on Schedule A/B that lists this property                 portion you own
                                                                 Copy the value from    Check only one box
                                                                  Schedule A/B           for each exemption
               15157 Avenue Du Chalet                                                                                          11 USC § 522(b)(3)(b)
Brief
description:
                                                                    2,160.00
                                                                   $________________        2,160.00
                                                                                         ✔ $ ____________

                                                                                          100% of fair market value, up to
Line from                                                                                    any applicable statutory limit
Schedule A/B:        1.4
               15111 Avenue Du Chalet                                                                                          11 U.S.C. § 522 (d)(5)
Brief
description:                                                       $________________
                                                                    2,200.00             
                                                                                         ✔ $ ____________
                                                                                             2,200.00
                                                                                          100% of fair market value, up to
                                                                                             any applicable statutory limit
Line from
Schedule A/B:        1.5
               14542 Shore Line Drive                                                                                          11 U.S.C. § 522 (d)(5)
Brief
description:                                                       $________________
                                                                    1,890.00             
                                                                                         ✔ $ ____________
                                                                                             1,890.00
                                                                                          100% of fair market value, up to
Line from                                                                                    any applicable statutory limit
Schedule A/B:        1.6
               Mont Gabriel Sub Lots 101 & 102                                                                                 11 USC § 522(b)(3)(b)
Brief
description:
                                                                    3,780.00
                                                                   $________________        3,780.00
                                                                                         ✔ $ ____________

                                                                                          100% of fair market value, up to
Line from                                                                                    any applicable statutory limit
Schedule A/B:         1.7
               15231 Lakeview Drive                                                                                            11 USC § 522(b)(3)(b)
Brief
description:
                                                                    5,481.00
                                                                   $________________        5,481.00
                                                                                         ✔ $ ____________

                                                                                          100% of fair market value, up to
Line from                                                                                    any applicable statutory limit
Schedule A/B:        1.8
               2002 Volkswagen Beetle-7867                                                                                     11 USC § 522(d)(5)
Brief
description:
                                                                    100.00
                                                                   $________________        100.00
                                                                                         ✔ $ ____________

                                                                                          100% of fair market value, up to
Line from                                                                                    any applicable statutory limit
Schedule A/B:        3.1
               2002 Volkswagen Beetle-0165                                                                                     11 USC § 522(d)(5)
Brief
description:
                                                                    100.00
                                                                   $________________        100.00
                                                                                         ✔ $ ____________

                                                                                          100% of fair market value, up to
Line from                                                                                    any applicable statutory limit
Schedule A/B:         3.2
               1979 Plymouth Volare                                                                                            11 USC § 522(d)(2)
Brief
description:
                                                                    600.00
                                                                   $________________        600.00
                                                                                         ✔ $ ____________

                                                                                          100% of fair market value, up to
                                                                                             any applicable statutory limit
Line from
Schedule A/B:        3.3
               2004 Sno Pro                                                                                                    11 USC § 522(d)(5)
Brief
description:
                                                                    100.00
                                                                   $________________      $ ____________
                                                                                         ✔   100.00
                                                                                          100% of fair market value, up to
Line from                                                                                    any applicable statutory limit
Schedule A/B:        4.2
               2012 Foster Trailer                                                                                             11 USC § 522(d)(5)
Brief                                                               500.00
description:                                                       $________________      $ ____________
                                                                                         ✔   500.00
                                                                                          100% of fair market value, up to
Line from                                                                                    any applicable statutory limit
Schedule A/B:        4.3
               2001 Polaris 4 Wheeler                                                                                          11 USC § 522(d)(5)
Brief
description:
                                                                    75.00
                                                                   $________________        75.00
                                                                                         ✔ $ ____________
                                                                                          100% of fair market value, up to
                                                                                             any applicable statutory limit
Line from
Schedule A/B:        4.4
               Household goods - Various Household Goods,                                                                      11 USC § 522(d)(3)
Brief        Furnishings, Appliances
description:
                                                                    3,000.00
                                                                   $________________        3,000.00
                                                                                         ✔ $ ____________

                                                                                          100% of fair market value, up to
Line from                                                                                    any applicable statutory limit
Schedule A/B:           6

               21-30257-jda               Doc 10       Filed 03/09/21         Entered 03/09/21 19:22:40                       Page 13 of 36
 Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                   2   4
                                                                                                                                                page ___ of __
Debtor           Steven Bloom
                _______________________________________________________                                                   21-30257
                                                                                                   Case number (if known)_____________________________________
                First Name     Middle Name           Last Name




 Pa rt 2 :     Addit iona l Pa ge

            description of the property and line
         Brief                                                                               Amount of the                        Specific laws that allow exemption
                                                                      Current value of the   exemption you claim
         on Schedule A/B that lists this property                     portion you own
                                                                     Copy the value from    Check only one box
                                                                      Schedule A/B           for each exemption
           Electronics - 2 Televisions-(1) 55'-$200.00                                                                             11 USC § 522(d)(3)
Brief                          (1) 65'-$150.00
description: Cell Phone             $100.00
                                                                       1,650.00
                                                                      $________________         1,650.00
                                                                                             ✔ $ ____________
           1 Desktop                 $500.00                                                  100% of fair market value, up to
Line from 2 Laptops                   $700.00                                                    any applicable statutory limit
Schedule A/B:     7
           Firearms - 12 Gauge Shot Gun $150.00                                                                                    11 USC § 522(d)(3)
Brief      22 Caliber Hand Gun$100.00
description:                                                          $________________
                                                                       250.00                
                                                                                             ✔ $ ____________
                                                                                                 250.00
                                                                                              100% of fair market value, up to
                                                                                                 any applicable statutory limit
Line from
Schedule A/B:         10
               Clothing - Wearing Apparel                                                                                          11 USC § 522(d)(3)
Brief
description:                                                          $________________
                                                                       150.00                
                                                                                             ✔ $ ____________
                                                                                                 150.00
                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:         11
               Jewelry - Wedding Ring $400.00                                                                                      11 USC § 522(d)(4)
Brief          Watches          $ 20.00
description:
                                                                       420.00
                                                                      $________________         420.00
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:         12
               Cash (Cash On Hand)                                                                                                 11 U.S.C. § 522 (d)(5)
Brief
description:
                                                                       20.00
                                                                      $________________         20.00
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:        16
               Chase Bank ending "5127" (Checking)                                                                                 11 USC § 522(d)(5)
Brief
description:
                                                                       8.00
                                                                      $________________         8.00
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:         17.1
               MSU Federal Credit Union checking & Savings ending "                                                                11 USC § 522(d)(5)
Brief          (Checking)
description:
                                                                       106.00
                                                                      $________________         106.00
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:         17.2
               Cornerstone Community Credit Union (Checking)                                                                       11 USC § 522(d)(5)
Brief
description:
                                                                       10.00
                                                                      $________________         10.00
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
                                                                                                 any applicable statutory limit
Line from
Schedule A/B:         17.3
               Cornerstone Community Credit Union (Checking)                                                                       11 USC § 522(d)(5)
Brief
description:
                                                                       10.00
                                                                      $________________       $ ____________
                                                                                             ✔   106.00
                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:          17.3
               1st National Bank ending "014" (Checking)                                                                           11 U.S.C. § 522 (d)(5)
Brief                                                                  1,025.00
description:                                                          $________________       $ ____________
                                                                                             ✔   1,025.00
                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:         17.4
               Ameritrade                                                                                                          11 USC § 522(d)(12)
Brief
description:
                                                                       1,667.00
                                                                      $________________         1,667.00
                                                                                             ✔ $ ____________
                                                                                              100% of fair market value, up to
                                                                                                 any applicable statutory limit
Line from
Schedule A/B:          21
               Franklin Templeton Investments                                                                                      11 USC § 522(d)(12)
Brief
description:
                                                                       1,400.00
                                                                      $________________         1,400.00
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:           21

               21-30257-jda              Doc 10          Filed 03/09/21           Entered 03/09/21 19:22:40                       Page 14 of 36
 Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                     3   4
                                                                                                                                                    page ___ of __
Debtor           Steven Bloom
                _______________________________________________________                                             21-30257
                                                                                             Case number (if known)_____________________________________
                First Name    Middle Name         Last Name




 Pa rt 2 :     Addit iona l Pa ge

            description of the property and line
         Brief                                                                          Amount of the                       Specific laws that allow exemption
                                                                 Current value of the   exemption you claim
         on Schedule A/B that lists this property                portion you own
                                                                Copy the value from    Check only one box
                                                                 Schedule A/B           for each exemption
               Whole Life Insurance-Face Amount-25,000.00                                                                    11 USC § 522(d)(7)
Brief
description:
                                                                   0.00
                                                                  $________________        0.00
                                                                                        ✔ $ ____________

                                                                                         100% of fair market value, up to
Line from                                                                                  any applicable statutory limit
Schedule A/B:        31
               Whole Life Insurance-Face Amount-25,000.00                                                                    11 USC § 522(d)(8)
Brief
description:                                                      $________________
                                                                   0.00                 
                                                                                        ✔ $ ____________
                                                                                            168.00
                                                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit
Line from
Schedule A/B:        31
               Whole Life Insurance-Face Amount-25,000.00                                                                    11 USC § 522(d)(7)
Brief
description:                                                      $________________
                                                                   0.00                 
                                                                                        ✔ $ ____________
                                                                                            0.00
                                                                                         100% of fair market value, up to
Line from                                                                                  any applicable statutory limit
Schedule A/B:        31
               Whole Life Insurance-Face Amount-25,000.00                                                                    11 USC § 522(d)(8)
Brief
description:
                                                                   0.00
                                                                  $________________        1.00
                                                                                        ✔ $ ____________

                                                                                         100% of fair market value, up to
Line from                                                                                  any applicable statutory limit
Schedule A/B:           31

Brief
description:                                                      $________________      $ ____________
                                                                                         100% of fair market value, up to
Line from                                                                                  any applicable statutory limit
Schedule A/B:
Brief
description:                                                      $________________      $ ____________
                                                                                         100% of fair market value, up to
Line from                                                                                  any applicable statutory limit
Schedule A/B:
Brief
description:                                                      $________________      $ ____________
                                                                                         100% of fair market value, up to
Line from                                                                                  any applicable statutory limit
Schedule A/B:
Brief
description:                                                      $________________      $ ____________
                                                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit
Line from
Schedule A/B:
Brief
description:                                                      $________________      $ ____________
                                                                                         100% of fair market value, up to
Line from                                                                                  any applicable statutory limit
Schedule A/B:
Brief
description:                                                      $________________      $ ____________
                                                                                         100% of fair market value, up to
Line from                                                                                  any applicable statutory limit
Schedule A/B:
Brief
description:                                                      $________________      $ ____________
                                                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit
Line from
Schedule A/B:
Brief
description:                                                      $________________      $ ____________
                                                                                         100% of fair market value, up to
Line from                                                                                  any applicable statutory limit
Schedule A/B:

               21-30257-jda             Doc 10        Filed 03/09/21         Entered 03/09/21 19:22:40                       Page 15 of 36
 Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                              4      4
                                                                                                                                             page ___ of __
  Fill in this information to identify your case:

                     Steven Bloom
  Debtor 1
                     First Name            Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name              Middle Name          Last Name


  United States Bankruptcy Court for the: Eastern District of Michigan

  Case number        21-30257
  (if know)                                                                                                                                                                    Check if this is an
                                                                                                                                                                               amended filing



Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                        12/15


  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
  more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your
  name and case number (if known).

 1. Do any creditors have claims secured by your property?
       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.



  Part 1:         List All Secured Claims

  2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each claim. If      Column A               Column B               Column C
     more than one creditor has a particular claim, list the other creditors in Part 2. As much as possible, list the claims in   Amount of claim        Value of collateral    Unsecured
     alphabetical order according to the creditor’s name.                                                                         Do not deduct the      that supports this     portion If any
                                                                                                                                  value of collateral.   claim
 2.1                                                                            Describe the property that secures the claim: $ 46,629.00                $ 40,000.00            $ 6,629.00


          Cornerstone Community Credit Union
                                                                              2007 Damon - $40,000.00
          Creditor’s Name
          2955 University Drive
          Number       Street
                                                                             As of the date you file, the claim is: Check all that
          Auburn Hills MI          48326                                     apply.
          City           State     ZIP Code                                     Contingent
          Who owes the debt? Check one.                                         Unliquidated
            Debtor 1 only                                                       Disputed
                 Debtor 2 only
                 Debtor 1 and Debtor 2 only                                  Nature of lien. Check all that apply.
                 At least one of the debtors and another                        An agreement you made (such as mortgage or
                                                                                secured car loan)
                 Check if this claim relates to a community                     Statutory lien (such as tax lien, mechanic’s lien)
                 debt                                                           Judgment lien from a lawsuit
                                                                                Other (including a right to offset)
          Date debt was incurred
                                                                             Last 4 digits of account number

 2.2                                                                            Describe the property that secures the claim: $ 8,511.00                 $ 7,500.00             $ 1,011.00


          Cornerstone Community Credit Union
                                                                              Side by Side Trailer - $7,500.00
          Creditor’s Name
          2955 University Drive
          Number       Street
                                                                             As of the date you file, the claim is: Check all that
          Auburn Hills MI          48326                                     apply.
          City           State     ZIP Code                                     Contingent
          Who owes the debt? Check one.                                         Unliquidated
            Debtor 1 only                                                       Disputed
                 Debtor 2 only
                 Debtor 1 and Debtor 2 only                                  Nature of lien. Check all that apply.
                                                                                An agreement you made (such as mortgage or
                 At least one of the debtors and another
                                                                                secured car loan)
                 Check if this claim relates to a community                     Statutory lien (such as tax lien, mechanic’s lien)
                 debt                                                           Judgment lien from a lawsuit
                                                                                Other (including a right to offset)
          Date debt was incurred 06/01/2019
                                                                             Last 4 digits of account number 5718


                  21-30257-jda                   Doc 10           Filed 03/09/21                   Entered 03/09/21 19:22:40                             Page 16 of 36
Official Form 106D                                                Schedule D: Creditors Who Have Claims Secured by Property                                                            page 1 of 2
                 Steven Bloom                                                                                                     Case number(if known)
Debtor          First Name        Middle Name   Last Name
                                                                                                                                                            21-30257


 2.3                                                                    Describe the property that secures the claim: $ 9,946.00               $ 9,000.00            $ 946.00


         Kubota Tractor Corp
                                                                      Kobota - $9,000.00
         Creditor’s Name
         Attn; Customer Satisfaction
         Number         Street
                                                                     As of the date you file, the claim is: Check all that
         1000 Kubota Drive                                           apply.
                                                                        Contingent
         Grapevine TX            76051
                                                                        Unliquidated
         City           State    ZIP Code
                                                                        Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                             Nature of lien. Check all that apply.
                Debtor 2 only                                           An agreement you made (such as mortgage or
                                                                        secured car loan)
                Debtor 1 and Debtor 2 only
                                                                        Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                        Judgment lien from a lawsuit
                Check if this claim relates to a community              Other (including a right to offset)
                debt
                                                                     Last 4 digits of account number
         Date debt was incurred

                  Add the dollar value of your entries in Column A on this page. Write that number here:
                                                                                                                        $ 65,086.00



  Part 2:        List Others to Be Notified for a Debt That You Already Listed

   Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying to collect from
   you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that
   you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page.




                  21-30257-jda                  Doc 10       Filed 03/09/21                Entered 03/09/21 19:22:40                           Page 17 of 36
Official Form 106D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                      page 2 of 2
   Fill in this information to identify your case:

                        Steven Bloom
   Debtor 1
                        First Name          Middle Name          Last Name

   Debtor 2
   (Spouse, if filing) First Name               Middle Name        Last Name


   United States Bankruptcy Court for the: Eastern District of Michigan

   Case number          21-30257
   (if know)                                                                                                                                                                     Check if this is an
                                                                                                                                                                                 amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                                12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to any executory
 contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts
 and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by
 Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of any
 additional pages, write your name and case number (if known).

   Part 1:         List All of Your PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims against you?
         No. Go to Part 2.
         Yes.

   2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type
      of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical
      order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list
      the other creditors in Part 3. (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

                                                                                                                                               Total claim        Priority            Nonpriority
                                                                                                                                                                  amount              amount

  2.1                                                                        Last 4 digits of account number                                   $ 8,500.00         $ Unknown          $ 8,500.00
          Internal Revenue Service
                                                                             When was the debt incurred?
          Priority Creditor's Name
          Centralized Insolvency Unit                                        As of the date you file, the claim is: Check all
          Number         Street                                              that apply.
          P.O. Box 7346                                                         Contingent
                                                                                Unliquidated
          Philadelphia PA            19101-7346                                 Disputed
          City             State     ZIP Code
                                                                             Type of PRIORITY unsecured claim:
          Who owes the debt? Check one.
                                                                                Domestic support obligations
            Debtor 1 only
                                                                                Taxes and certain other debts you owe the
                 Debtor 2 only                                                  government
                 Debtor 1 and Debtor 2 only                                     Claims for death or personal injury while you were
                 At least one of the debtors and another                        intoxicated
                                                                                Other. Specify
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes
  2.2                                                                        Last 4 digits of account number                                   $ 576.00           $ 576.00           $ 0.00
          State of Michigan-Dept. of Treasury
                                                                             When was the debt incurred? 2019
          Priority Creditor's Name
          Attn: Collection Svcs Bureau/Bankruptcy                            As of the date you file, the claim is: Check all
          Number         Street                                              that apply.
          P.O. Box 30149                                                        Contingent
                                                                                Unliquidated
          Lansing MI           48909                                            Disputed
          City         State   ZIP Code
                                                                             Type of PRIORITY unsecured claim:
          Who owes the debt? Check one.
                                                                                Domestic support obligations
            Debtor 1 only
                                                                                Taxes and certain other debts you owe the
                 Debtor 2 only                                                  government
                 Debtor 1 and Debtor 2 only                                     Claims for death or personal injury while you were
                 At least one of the debtors and another                        intoxicated
              Check if this claim relates to a community                        Other. Specify
              debt
          Is the claim subject to offset?
              No
                 Yes
                   21-30257-jda                    Doc 10         Filed 03/09/21                  Entered 03/09/21 19:22:40                                Page 18 of 36
Official Form 106E/F                                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                                  page 1 of 11
                   Steven Bloom                                                                                                               Case number(if known)
 Debtor           First Name           Middle Name     Last Name
                                                                                                                                                                           21-30257


   Part 2:         List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
         No. You have nothing else to report in this part. Submit to the court with your other schedules.
         Yes. Fill in all of the information below.

   4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured claim, list the
      creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim,
      list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                        Total claim


  4.1                                                                      Last 4 digits of account number 9992
          American Express                                                                                                                                                                $ 3,028.00
                                                                           When was the debt incurred? 02/2020
          Nonpriority Creditor's Name
          P.O. Box 981537                                                  As of the date you file, the claim is: Check all that apply.
          Number         Street                                               Contingent
          El Paso TX             79998                                         Unliquidated
          City         State     ZIP Code                                      Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                               Student loans
                 Debtor 1 and Debtor 2 only                                    Obligations arising out of a separation agreement or divorce
                                                                               that you did not report as priority claims
                 At least one of the debtors and another                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                       debts
              debt                                                             Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes
  4.2                                                                      Last 4 digits of account number 6301
          Capital One Bank USA                                                                                                                                                            $ 1,625.00
                                                                           When was the debt incurred? 08/2011
          Nonpriority Creditor's Name
          P.O. Box 31293                                                   As of the date you file, the claim is: Check all that apply.
          Number         Street                                               Contingent
          Salt Lake City UT             84131                                  Unliquidated
          City                 State    ZIP Code                               Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                               Student loans
                 Debtor 1 and Debtor 2 only                                    Obligations arising out of a separation agreement or divorce
                                                                               that you did not report as priority claims
                 At least one of the debtors and another                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                       debts
              debt                                                             Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes
  4.3                                                                      Last 4 digits of account number 3905
          Capital One/Kohl's                                                                                                                                                              $ 2,235.00
                                                                           When was the debt incurred? 11/2005
          Nonpriority Creditor's Name
          N56 Ridgewood Drive                                              As of the date you file, the claim is: Check all that apply.
          Number         Street                                               Contingent
          Menomonee Falls WI                53051                              Unliquidated
          City                    State     ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                               Student loans
                 Debtor 1 and Debtor 2 only                                    Obligations arising out of a separation agreement or divorce
                                                                               that you did not report as priority claims
                 At least one of the debtors and another                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                       debts
              debt                                                             Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes




                    21-30257-jda                     Doc 10        Filed 03/09/21                   Entered 03/09/21 19:22:40                                Page 19 of 36
Official Form 106E/F                                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                    page 2 of 11
                   Steven Bloom                                                                                                 Case number(if known)
 Debtor           First Name           Middle Name     Last Name
                                                                                                                                                        21-30257


  4.4                                                                   Last 4 digits of account number 0430
          Capital One/Menards                                                                                                                                       $ 229.00
                                                                        When was the debt incurred? 01/2021
          Nonpriority Creditor's Name
          P.O. Box 31293                                                As of the date you file, the claim is: Check all that apply.
          Number         Street                                            Contingent
          Salt Lake City UT             84131                              Unliquidated
          City                 State    ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                               Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                            Student loans

                 Debtor 1 and Debtor 2 only                                Obligations arising out of a separation agreement or divorce
                                                                           that you did not report as priority claims
                 At least one of the debtors and another                   Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                   debts
              debt                                                         Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes

  4.5                                                                   Last 4 digits of account number 3220
          Capital One/Walmart                                                                                                                                       $ 696.00
                                                                        When was the debt incurred? 12/2020
          Nonpriority Creditor's Name
          P.O. 31293                                                    As of the date you file, the claim is: Check all that apply.
          Number         Street                                            Contingent
          Salt Lake City UT             84131                              Unliquidated
          City                 State    ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                               Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                            Student loans

                 Debtor 1 and Debtor 2 only                                Obligations arising out of a separation agreement or divorce
                                                                           that you did not report as priority claims
                 At least one of the debtors and another                   Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                   debts
              debt                                                         Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes

  4.6                                                                   Last 4 digits of account number 6938
          CBNA                                                                                                                                                     $ 3,126.00
                                                                        When was the debt incurred? 03/2017
          Nonpriority Creditor's Name
          50 Northwest Point Rd.,                                       As of the date you file, the claim is: Check all that apply.
          Number         Street                                            Contingent
          Elk Grove Village IL              60007                          Unliquidated
          City                    State     ZIP Code                       Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                               Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                            Student loans

                 Debtor 1 and Debtor 2 only                                Obligations arising out of a separation agreement or divorce
                                                                           that you did not report as priority claims
                 At least one of the debtors and another                   Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                   debts
              debt                                                         Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes




                    21-30257-jda                       Doc 10      Filed 03/09/21           Entered 03/09/21 19:22:40                     Page 20 of 36
Official Form 106E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                              page 3 of 11
                   Steven Bloom                                                                                            Case number(if known)
 Debtor           First Name        Middle Name   Last Name
                                                                                                                                                   21-30257


  4.7                                                              Last 4 digits of account number 0282
          CBNA/Exxon Mobile                                                                                                                                      $ 0.00
                                                                   When was the debt incurred? 12/1989
          Nonpriority Creditor's Name
          P.O. Box 6497                                            As of the date you file, the claim is: Check all that apply.
          Number         Street                                       Contingent
          Sioux Falls SD          57117                               Unliquidated
          City            State   ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                          Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                       Student loans
                 Debtor 1 and Debtor 2 only                           Obligations arising out of a separation agreement or divorce
                                                                      that you did not report as priority claims
                 At least one of the debtors and another              Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community              debts
              debt                                                    Other. Specify Notice Only
          Is the claim subject to offset?
              No
                 Yes
  4.8                                                              Last 4 digits of account number
          CitiBank/Best Buy                                                                                                                                   $ 2,886.00
                                                                   When was the debt incurred?
          Nonpriority Creditor's Name
          P.O. Box 790441                                          As of the date you file, the claim is: Check all that apply.
          Number         Street                                       Contingent
          Saint Louis MO          63179                               Unliquidated
          City            State   ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                          Type of NONPRIORITY unsecured claim:
                                                                     Student loans
                 Debtor 2 only
                                                                      Obligations arising out of a separation agreement or divorce
                 Debtor 1 and Debtor 2 only                           that you did not report as priority claims
                 At least one of the debtors and another              Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community              debts
              debt                                                    Other. Specify
          Is the claim subject to offset?
              No
                 Yes
  4.9                                                              Last 4 digits of account number 8098
          Comenity BAnk                                                                                                                                       $ 3,844.00
                                                                   When was the debt incurred? 04/2018
          Nonpriority Creditor's Name
          P.O. Box 182120                                          As of the date you file, the claim is: Check all that apply.
          Number         Street                                       Contingent
          Columbus OH             43218                               Unliquidated
          City           State    ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                          Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                       Student loans
                 Debtor 1 and Debtor 2 only                           Obligations arising out of a separation agreement or divorce
                                                                      that you did not report as priority claims
                 At least one of the debtors and another              Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community              debts
              debt                                                    Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes




                    21-30257-jda                  Doc 10      Filed 03/09/21           Entered 03/09/21 19:22:40                     Page 21 of 36
Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              page 4 of 11
                   Steven Bloom                                                                                             Case number(if known)
 Debtor           First Name         Middle Name   Last Name
                                                                                                                                                    21-30257


  4.10                                                              Last 4 digits of account number
          Comenity Bank/Gardner White                                                                                                                          $ 4,072.00
                                                                    When was the debt incurred?
          Nonpriority Creditor's Name
          P.O. Box 18125                                            As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Columbus OH              43218                               Unliquidated
          City           State     ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                                                                      Student loans
                 Debtor 2 only
                                                                       Obligations arising out of a separation agreement or divorce
                 Debtor 1 and Debtor 2 only                            that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes
  4.11                                                              Last 4 digits of account number 5571
          Cornerstone Community Financial CU                                                                                                                   $ 8,511.00
                                                                    When was the debt incurred? 02/2020
          Nonpriority Creditor's Name
          2955 University Drive                                     As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Auburn Hills MI           48326                              Unliquidated
          City             State    ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans
                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify
          Is the claim subject to offset?
              No
                 Yes
  4.12                                                              Last 4 digits of account number 3532
          Home Depot/CBNA                                                                                                                                         $ 0.00
                                                                    When was the debt incurred? 7/2005
          Nonpriority Creditor's Name
          P.O. Box 4697                                             As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Sioux Falls SD           57117                               Unliquidated
          City            State    ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans

                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Notice Only
          Is the claim subject to offset?
              No
                 Yes




                    21-30257-jda                   Doc 10      Filed 03/09/21           Entered 03/09/21 19:22:40                     Page 22 of 36
Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                              page 5 of 11
                   Steven Bloom                                                                                           Case number(if known)
 Debtor           First Name       Middle Name   Last Name
                                                                                                                                                  21-30257


  4.13                                                            Last 4 digits of account number 7887
          JP Morgan Chase                                                                                                                                     $ 977.00
                                                                  When was the debt incurred? 4/2005
          Nonpriority Creditor's Name
          P.O. Box 15369                                          As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Wilmington DE           19850                              Unliquidated
          City            State   ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans

                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes

  4.14                                                            Last 4 digits of account number 6690
          JP Morgan Chase                                                                                                                                    $ 5,781.00
                                                                  When was the debt incurred? 10/2019
          Nonpriority Creditor's Name
          P.O. Box 15369                                          As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Wilmington DE           19850                              Unliquidated
          City            State   ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans

                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes

  4.15                                                            Last 4 digits of account number 4720
          JP Morgan Chase/Southwest                                                                                                                          $ 6,000.00
                                                                  When was the debt incurred? 04/2016
          Nonpriority Creditor's Name
          P.O. Box 15369                                          As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Wilmington DE           19850                              Unliquidated
          City            State   ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes




                    21-30257-jda                 Doc 10      Filed 03/09/21           Entered 03/09/21 19:22:40                     Page 23 of 36
Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                              page 6 of 11
                   Steven Bloom                                                                                           Case number(if known)
 Debtor           First Name       Middle Name   Last Name
                                                                                                                                                  21-30257


  4.16                                                            Last 4 digits of account number
          Kohl's                                                                                                                                             $ 2,141.00
                                                                  When was the debt incurred?
          Nonpriority Creditor's Name
          P.O. Box 3043                                           As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Milwaukee WI            53201                              Unliquidated
          City           State    ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                                                                    Student loans
                 Debtor 2 only
                                                                     Obligations arising out of a separation agreement or divorce
                 Debtor 1 and Debtor 2 only
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify
          Is the claim subject to offset?
              No
                 Yes

  4.17                                                            Last 4 digits of account number 5802
          LOC Federal Credit Union                                                                                                                           $ 6,457.00
                                                                  When was the debt incurred? 08/2018
          Nonpriority Creditor's Name
          22981 Farmington Road                                   As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Farmington MI           48336                              Unliquidated
          City            State   ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans

                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify
          Is the claim subject to offset?
              No
                 Yes

  4.18                                                            Last 4 digits of account number
          Menards/Capital One                                                                                                                                 $ 200.00
                                                                  When was the debt incurred?
          Nonpriority Creditor's Name
          4777 Menard Drive                                       As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Eau Claire WI           54703                              Unliquidated
          City           State    ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                                                                    Student loans
                 Debtor 2 only
                                                                     Obligations arising out of a separation agreement or divorce
                 Debtor 1 and Debtor 2 only
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify
          Is the claim subject to offset?
              No
                 Yes




                    21-30257-jda                 Doc 10      Filed 03/09/21           Entered 03/09/21 19:22:40                     Page 24 of 36
Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                              page 7 of 11
                   Steven Bloom                                                                                            Case number(if known)
 Debtor           First Name        Middle Name   Last Name
                                                                                                                                                   21-30257


  4.19                                                             Last 4 digits of account number
          On Deck                                                                                                                                         $ 16,070.00
                                                                   When was the debt incurred?
          Nonpriority Creditor's Name
          1400 Broadway FL 25                                      As of the date you file, the claim is: Check all that apply.
          Number         Street                                       Contingent
          New York NY             10018                               Unliquidated
          City          State     ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                          Type of NONPRIORITY unsecured claim:
                                                                     Student loans
                 Debtor 2 only
                                                                      Obligations arising out of a separation agreement or divorce
                 Debtor 1 and Debtor 2 only
                                                                      that you did not report as priority claims
                 At least one of the debtors and another              Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community              debts
              debt                                                    Other. Specify loan
          Is the claim subject to offset?
              No
                 Yes

  4.20                                                             Last 4 digits of account number
          On Deck                                                                                                                                         $ 19,000.00
                                                                   When was the debt incurred?
          Nonpriority Creditor's Name
          1400 Broadway FL 25                                      As of the date you file, the claim is: Check all that apply.
          Number         Street                                       Contingent
          New York NY             10018                               Unliquidated
          City          State     ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                          Type of NONPRIORITY unsecured claim:
                                                                     Student loans
                 Debtor 2 only
                                                                      Obligations arising out of a separation agreement or divorce
                 Debtor 1 and Debtor 2 only                           that you did not report as priority claims
                 At least one of the debtors and another              Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community              debts
              debt                                                    Other. Specify Loan
          Is the claim subject to offset?
              No
                 Yes

  4.21                                                             Last 4 digits of account number 6880
          Suntrust                                                                                                                                        $ 50,473.00
                                                                   When was the debt incurred? 7/2019
          Nonpriority Creditor's Name
          600 W. Broadway, Ste., 2000                              As of the date you file, the claim is: Check all that apply.
          Number         Street                                       Contingent
          San Diego CA            92101                               Unliquidated
          City           State    ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                          Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                       Student loans

                 Debtor 1 and Debtor 2 only                           Obligations arising out of a separation agreement or divorce
                                                                      that you did not report as priority claims
                 At least one of the debtors and another              Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community              debts
              debt                                                    Other. Specify
          Is the claim subject to offset?
              No
                 Yes




                    21-30257-jda                  Doc 10      Filed 03/09/21           Entered 03/09/21 19:22:40                     Page 25 of 36
Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                             page 8 of 11
                   Steven Bloom                                                                                             Case number(if known)
 Debtor           First Name         Middle Name   Last Name
                                                                                                                                                    21-30257


  4.22                                                              Last 4 digits of account number
          Suntrust/Lightstream                                                                                                                             $ 40,000.00
                                                                    When was the debt incurred?
          Nonpriority Creditor's Name
          PO Box 117320                                             As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Atlanta GA           30368                                   Unliquidated
          City       State     ZIP Code                                Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                                                                      Student loans
                 Debtor 2 only
                                                                       Obligations arising out of a separation agreement or divorce
                 Debtor 1 and Debtor 2 only
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify
          Is the claim subject to offset?
              No
                 Yes
  4.23                                                              Last 4 digits of account number
          Synchrony Bank/Care Credit                                                                                                                           $ 1,378.00
                                                                    When was the debt incurred?
          Nonpriority Creditor's Name
          PO Box 960061                                             As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Orlando FL              32896                                Unliquidated
          City         State      ZIP Code                             Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                                                                      Student loans
                 Debtor 2 only
                                                                       Obligations arising out of a separation agreement or divorce
                 Debtor 1 and Debtor 2 only                            that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify
          Is the claim subject to offset?
              No
                 Yes
  4.24                                                              Last 4 digits of account number 8192
          Synchrony Bank/Lowes                                                                                                                                    $ 0.00
                                                                    When was the debt incurred? 01/2016
          Nonpriority Creditor's Name
          P.O. Box 965005                                           As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          .          .         32896                                   Unliquidated
          City       State     ZIP Code                                Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans
                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Notice Only
          Is the claim subject to offset?
              No
                 Yes




                    21-30257-jda                   Doc 10      Filed 03/09/21           Entered 03/09/21 19:22:40                     Page 26 of 36
Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                              page 9 of 11
                   Steven Bloom                                                                                                       Case number(if known)
 Debtor           First Name           Middle Name   Last Name
                                                                                                                                                                  21-30257


  4.25                                                                 Last 4 digits of account number
          U of M Hospital                                                                                                                                                         $ 946.00
                                                                       When was the debt incurred?
          Nonpriority Creditor's Name
          Attn: H. R.                                                  As of the date you file, the claim is: Check all that apply.
          Number         Street                                           Contingent
          1500 E Medical Center Dr                                         Unliquidated
                                                                           Disputed
          Ann Arbor MI             48109
          City           State     ZIP Code                            Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                                  Student loans
            Debtor 1 only                                                  Obligations arising out of a separation agreement or divorce
                                                                           that you did not report as priority claims
                 Debtor 2 only
                                                                           Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                                debts
                 At least one of the debtors and another                   Other. Specify Medical Services
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes

   Part 3:         List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is trying to
     collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor
     for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill
     out or submit this page.



         American Express                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
         Creditor’s Name
                                                                                    Line 4.1      of (Check one):           Part 1: Creditors with Priority Unsecured Claims
         P.O. Box 297871
         Number        Street                                                                                               Part 2: Creditors with Nonpriority Unsecured
         Fort Lauderdale FL             33329                                       Claims
         City                  State    ZIP Code
                                                                                    Last 4 digits of account number


         Care Credit                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
         Creditor’s Name
                                                                                    Line 4.23 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
         950 Forrer Blvd.
         Number        Street                                                                                               Part 2: Creditors with Nonpriority Unsecured
         Dayton OH             45420                                                Claims
         City      State       ZIP Code
                                                                                    Last 4 digits of account number


         CitiCards                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
         Creditor’s Name
                                                                                    Line 4.6      of (Check one):           Part 1: Creditors with Priority Unsecured Claims
         Centralized Bk Dept
         Number        Street                                                                                               Part 2: Creditors with Nonpriority Unsecured
         P.O. Box 790034                                                            Claims
                                                                                    Last 4 digits of account number
         Saint Louis MO           63179
         City           State     ZIP Code

   Part 4:         Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
     Add the amounts for each type of unsecured claim.



                                                                                                                         Total claim

   Total claims            6a. Domestic support obligations                                                 6a.    $ 0.00
   from Part 1
                           6b. Taxes and certain other debts you owe the government                         6b.    $ 9,076.00

                           6c. Claims for death or personal injury while you were                           6c.    $ 0.00
                               intoxicated
                           6d. Other. Add all other priority unsecured claims. Write that                   6d.    $ 0.00
                               amount here.
                           6e. Total. Add lines 6a through 6d.                                              6e.
                                                                                                                     $ 9,076.00

                    21-30257-jda                     Doc 10      Filed 03/09/21               Entered 03/09/21 19:22:40                             Page 27 of 36
Official Form 106E/F                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 10 of 11
                  Steven Bloom                                                                                           Case number(if known)
 Debtor        First Name      Middle Name    Last Name
                                                                                                                                                 21-30257


                                                                                                             Total claim

   Total claims        6f. Student loans                                                           6f.   $ 0.00
   from Part 2
                       6g. Obligations arising out of a separation agreement or                    6g.   $ 0.00
                           divorce that you did not report as priority claims
                       6h. Debts to pension or profit-sharing plans, and other similar             6h.   $ 0.00
                           debts
                       6i. Other. Add all other nonpriority unsecured claims. Write that           6i.   $ 179,675.00
                           amount here.
                       6j. Total. Add lines 6f through 6i.                                         6j.
                                                                                                          $ 179,675.00




                  21-30257-jda               Doc 10          Filed 03/09/21           Entered 03/09/21 19:22:40                    Page 28 of 36
Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                            page 11 of 11
  Fill in this information to identify your case:


  Debtor 1
                     Steven Bloom
                      First Name       Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name         Middle Name           Last Name


  United States Bankruptcy Court for the: Eastern District of Michigan

  Case number         21-30257                                                                                                       Check if this is an
  (if know)                                                                                                                          amended filing




Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of
any additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).


 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for
    (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory
    contracts and unexpired leases.


       Person or company with whom you have the contract or lease                     State what the contract or lease is for




               21-30257-jda             Doc 10         Filed 03/09/21             Entered 03/09/21 19:22:40               Page 29 of 36
Official Form 106G                                       Schedule G: Executory Contracts and Unexpired Leases                                    page 1 of 1
 Fill in this information to identify your case:


 Debtor 1
                 Steven Bloom
                     First Name       Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name           Last Name


 United States Bankruptcy Court for the: Eastern District of Michigan

 Case number         21-30257                                                                                                              Check if this is an
 (if know)                                                                                                                                 amended filing




Official Form 106H
Schedule H: Your Codebtors                                                                                                                                12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill
it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your
name and case number (if known). Answer every question.


  1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       No
       Yes
  2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
     California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       No. Go to line 3.
        Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
  3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
     in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
     Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
     out Column 2.


       Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt
                                                                                                Check all schedules that apply:




                21-30257-jda              Doc 10          Filed 03/09/21              Entered 03/09/21 19:22:40              Page 30 of 36
Official Form 106H                                                        Schedule H: Your Codebtors                                                page 1 of 1
 Fill in this information to identify your case:

                      Steven Bloom
 Debtor 1           ____________________________________________________________________
                     First Name             Middle Name                Last Name

 Debtor 2            ____________________________________________________________________
 (Spouse, if filing) First Name             Middle Name                Last Name


 United States Bankruptcy Court for the: ______________________
                                          Eastern District of MichiganDistrict
                                                                                    tate)
 Case number            21-30257
                     ___________________________________________                                        Check if this is:
  (If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter 13
                                                                                                           income as of the following date:
                                                                                                           ________________
Official Form 106I                                                                                         MM / DD / YYYY

Sche dule I : Your I nc om e                                                                                                                         12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Pa rt 1 :         De sc ribe Em ployme nt


1. Fill in your employment
    information.                                                             Debtor 1                                    Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional          Employment status                Employed                                        Employed
    employers.                                                            
                                                                          ✔ Not employed                                 
                                                                                                                         ✔   Not employed
    Include part-time, seasonal, or
    self-employed work.
                                          Occupation                     __________________________________          __________________________________
    Occupation may include student
    or homemaker, if it applies.
                                         Employer’s name                __________________________________            __________________________________


                                         Employer’s address             _______________________________________     ________________________________________
                                                                         Number Street                               Number    Street

                                                                        _______________________________________     ________________________________________

                                                                        _______________________________________     ________________________________________

                                                                        _______________________________________     ________________________________________
                                                                         City            State  ZIP Code              City                State ZIP Code

                                          How long employed there?________________________                            ________________________

 Pa rt 2 :         Give De t a ils About Mont hly I nc ome

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                   For Debtor 1       For Debtor 2 or
                                                                                                                      non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.            2.            0.00                    0.00
                                                                                                  $___________           $____________

 3. Estimate and list monthly overtime pay.                                                 3.   + $___________
                                                                                                           0.00      +            0.00
                                                                                                                         $____________


 4. Calculate gross income. Add line 2 + line 3.                                            4.            0.00
                                                                                                  $__________                     0.00
                                                                                                                         $____________



               21-30257-jda            Doc 10             Filed 03/09/21           Entered 03/09/21 19:22:40                 Page 31 of 36
Official Form 106I                                                  Schedule I: Your Income                                                      page 1
Debtor 1
                 Steven   Bloom
                 _______________________________________________________                                                                          21-30257
                                                                                                                          Case number (if known)_____________________________________
                 First Name         Middle Name               Last Name

                                                                                                                         For Debtor 1         For Debtor 2 or
                                                                                                                                              non-filing spouse

   Copy line 4 here ............................................................................................  4.            0.00
                                                                                                                          $___________                    0.00
                                                                                                                                                  $_____________
5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                                           5a.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5b. Mandatory contributions for retirement plans                                                            5b.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5c. Voluntary contributions for retirement plans                                                            5c.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5d. Required repayments of retirement fund loans                                                            5d.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5e. Insurance                                                                                               5e.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5f. Domestic support obligations                                                                            5f.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
                                                                                                                                0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5g. Union dues                                                                                              5g.
     5h. Other deductions. Specify: __________________________________                                           5h.    + $____________
                                                                                                                                 0.00         +            0.00
                                                                                                                                                  $_____________
    _____________________________________________________________                                                        $____________            $____________
    _____________________________________________________________                                                        $____________            $____________
    _____________________________________________________________                                                        $____________            $____________

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                   6.             0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $____________
 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                           7.            0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $____________


 8. List all other income regularly received:

     8a. Net income from rental property and from operating a business,
         profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total                                                    0.00                       0.00
                                                                                                                         $____________            $_____________
           monthly net income.                                                                                   8a.
     8b. Interest and dividends                                                                                  8b.            0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
           Include alimony, spousal support, child support, maintenance, divorce                                                 0.00                      0.00
                                                                                                                         $____________            $_____________
           settlement, and property settlement.                                                                  8c.
     8d. Unemployment compensation                                                                               8d.            0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________
     8e. Social Security                                                                                         8e.            0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify: ___________________________________________________ 8f.                                                       0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________

     8g. Pension or retirement income                                                                            8g.            0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________

     8h. Other monthly income. Specify: _______________________________                                          8h.    + $____________
                                                                                                                                 0.00         + $_____________
                                                                                                                                                         0.00
 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                         9.            0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________

10. Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                    10.
                                                                                                                                0.00
                                                                                                                         $___________     +               0.00
                                                                                                                                                  $_____________      =           0.00
                                                                                                                                                                          $_____________

11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify: _______________________________________________________________________________                                                                    11. + $_____________
                                                                                                                                                                              0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                                  0.00
                                                                                                                                                                          $_____________
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                          12.
                                                                                                                                                                          Combined
                                                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.                 Petitioner is temporarily unemployed. He is currently living off of 529 plan assets and money received
      
      ✔    Yes. Explain:       from sale of Road Runner car.

               21-30257-jda                    Doc 10              Filed 03/09/21                    Entered 03/09/21 19:22:40                       Page 32 of 36
  Official Form 106I                                                               Schedule I: Your Income                                                                  page 2
  Fill in this information to identify your case:

                     Steven Bloom
  Debtor 1          __________________________________________________________________
                      First Name              Middle Name                 Last Name                           Check if this is:
  Debtor 2            ________________________________________________________________
  (Spouse, if filing) First Name              Middle Name                 Last Name
                                                                                                               An amended filing
                                          Eastern District of Michigan
                                                                                                               A supplement showing postpetition chapter 13
  United States Bankruptcy Court for the: ______________________       District of __________                     expenses as of the following date:
                                                                                      (State)
                       21-30257                                                                                   ________________
  Case number         ___________________________________________                                                 MM / DD / YYYY
  (If known)




Official Form 106J
Schedule J: Your Expenses                                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:            Describe Your Household

1. Is this a joint case?

   ✔ No. Go to line 2.
   
    Yes. Does Debtor 2 live in a separate household?
                    No
                    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                   No                                           Dependent’s relationship to              Dependent’s   Does dependent live
   Do not list Debtor 1 and                 ✔ Yes. Fill out this information for
                                                                                          Debtor 1 or Debtor 2                     age           with you?
   Debtor 2.                                    each dependent..........................
   Do not state the dependents’                                                             Child                                                  No
                                                                                           _________________________                ________
   names.                                                                                                                                         
                                                                                                                                                  ✔ Yes
                                                                                            Child
                                                                                           _________________________                ________       No
                                                                                                                                                  
                                                                                                                                                  ✔ Yes

                                                                                           _________________________                ________       No
                                                                                                                                                   Yes
                                                                                           _________________________                ________       No
                                                                                                                                                   Yes
                                                                                           _________________________                ________       No
                                                                                                                                                   Yes
3. Do your expenses include
   expenses of people other than
                                               No
   yourself and your dependents?               Yes

Part 2:         Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                                  Your expenses

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                  2,433.00
                                                                                                                                      $_____________________
     any rent for the ground or lot.                                                                                          4.

     If not included in line 4:
                                                                                                                                                       0.00
     4a.    Real estate taxes                                                                                                 4a.     $_____________________
     4b.    Property, homeowner’s, or renter’s insurance                                                                      4b.
                                                                                                                                                       0.00
                                                                                                                                      $_____________________
     4c.    Home maintenance, repair, and upkeep expenses                                                                     4c.                   100.00
                                                                                                                                      $_____________________
     4d.    Homeowner’s association or condominium dues                                                                       4d.                      0.00
                                                                                                                                      $_____________________

             21-30257-jda
  Official Form 106J                     Doc 10             FiledSchedule
                                                                  03/09/21J: YourEntered
                                                                                 Expenses 03/09/21 19:22:40                           Page 33 of 36 page 1
                   Steven Bloom                                                                                   21-30257
 Debtor 1         _______________________________________________________                 Case number (if known)_____________________________________
                  First Name     Middle Name        Last Name




                                                                                                                     Your expenses

                                                                                                                    $_____________________
                                                                                                                                  222.93
 5. Additional mortgage payments for your residence, such as home equity loans                               5.


 6. Utilities:

       6a.   Electricity, heat, natural gas                                                                  6a.    $_____________________
                                                                                                                                  500.00
       6b.   Water, sewer, garbage collection                                                                6b.    $_____________________
                                                                                                                                     0.00
       6c.   Telephone, cell phone, Internet, satellite, and cable services                                  6c.    $_____________________
                                                                                                                                  285.00
       6d.   Other. Specify: _______________________________________________                                 6d.    $_____________________
                                                                                                                                     0.00
 7. Food and housekeeping supplies                                                                           7.     $_____________________
                                                                                                                                  700.00
 8. Childcare and children’s education costs                                                                 8.     $_____________________
                                                                                                                                     0.00
 9. Clothing, laundry, and dry cleaning                                                                      9.     $_____________________
                                                                                                                                  130.00
10.    Personal care products and services                                                                   10.    $_____________________
                                                                                                                                  125.00
11.    Medical and dental expenses                                                                           11.    $_____________________
                                                                                                                                  200.00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                    $_____________________
                                                                                                                                  190.00
       Do not include car payments.                                                                          12.

13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                    13.    $_____________________
                                                                                                                                   50.00
14.    Charitable contributions and religious donations                                                      14.    $_____________________
                                                                                                                                     0.00
                                                                                                                                                  1
15.    Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                   15a.                    0.00
                                                                                                                    $_____________________
       15b. Health insurance                                                                                 15b.   $_____________________
                                                                                                                                     0.00
       15c. Vehicle insurance                                                                                15c.   $_____________________
                                                                                                                                  200.00
       15d. Other insurance. Specify:_______________________________________                                 15d.   $_____________________
                                                                                                                                     0.00

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: ________________________________________________________                                     16.
                                                                                                                                    0.00
                                                                                                                    $_____________________

17.    Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                       17a.   $_____________________
                                                                                                                                  566.00
       17b. Car payments for Vehicle 2                                                                       17b.   $_____________________
                                                                                                                                     0.00
       17c. Other. Specify:_______________________________________________                                   17c.   $_____________________
                                                                                                                                     0.00
       17d. Other. Specify:_______________________________________________                                   17d.                    0.00
                                                                                                                    $_____________________

18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule I, Your Income (Official Form 106I).                                      18.                    0.00
                                                                                                                    $_____________________

19.    Other payments you make to support others who do not live with you.
       Specify:_______________________________________________________                                        19.
                                                                                                                                     0.00
                                                                                                                    $_____________________

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                      20a.   $_____________________
                                                                                                                                     0.00
       20b. Real estate taxes                                                                                20b.   $_____________________
                                                                                                                                     0.00
       20c. Property, homeowner’s, or renter’s insurance                                                     20c.   $_____________________
                                                                                                                                     0.00
       20d. Maintenance, repair, and upkeep expenses                                                         20d.   $_____________________
                                                                                                                                     0.00
       20e. Homeowner’s association or condominium dues                                                      20e.   $_____________________
                                                                                                                                     0.00


                 21-30257-jda
      Official Form 106J                   Doc 10       FiledSchedule
                                                              03/09/21J: YourEntered
                                                                             Expenses 03/09/21 19:22:40             Page 34 of 36 page 2
                  Steven Bloom                                                                                         21-30257
Debtor 1         _______________________________________________________                       Case number (if known)_____________________________________
                 First Name    Middle Name        Last Name




21.    Other. Specify:______________________________________________________________________                                              0.00
                                                                                                                  21.   +$_____________________
______________________________________________________________________________________                                  +$_____________________
______________________________________________________________________________________                                  +$_____________________
22.     Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                             22a.                 5,701.93
                                                                                                                         $_____________________

       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22c. Add line 22a   22b.     $_____________________

       and 22b. The result is your monthly expenses.                                                            22c.                 5,701.93
                                                                                                                         $_____________________


23. Calculate your monthly net income.
                                                                                                                                           0.00
                                                                                                                          $_____________________
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                        23a.

      23b.   Copy your monthly expenses from line 22c above.                                                     23b.                 5,701.93
                                                                                                                        – $_____________________

      23c.   Subtract your monthly expenses from your monthly income.                                                                -5,701.93
                                                                                                                          $_____________________
             The result is your monthly net income.                                                              23c.



24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       No.
      ✔
         Yes.     Explain here:




                 21-30257-jda
      Official Form 106J                 Doc 10        FiledSchedule
                                                             03/09/21J: YourEntered
                                                                            Expenses 03/09/21 19:22:40                   Page 35 of 36 page 3
Fill in this information to identify your case:

Debtor 1           Steven Bloom
                  __________________________________________________________________
                    First Name               Middle Name            Last Name

Debtor 2            ________________________________________________________________
(Spouse, if filing) First Name               Middle Name            Last Name


                                        ______________________
United States Bankruptcy Court for the:Eastern District of Michigan District of __________
                                                                                (State)
Case number         21-30257
                    ___________________________________________
(If known)
                                                                                                                                          Check if this is an
                                                                                                                                             amended filing


  Official Form 106Dec
  De cla rat ion About a n I ndividua l De bt or’s Sche dule s                                                                                        12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Be low



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       
       ✔     No
            Yes. Name of person__________________________________________________. Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
                                                                                               Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




     /s/ Steven Bloom
          ______________________________________________           _____________________________
         Signature of Debtor 1                                         Signature of Debtor 2


              03/09/2021
         Date _________________                                        Date _________________
                MM /    DD       /   YYYY                                       MM / DD /   YYYY




  Official Form21-30257-jda
                106Dec                      Doc 10           Declaration
                                                           Filed 03/09/21About anEntered
                                                                                  Individual Debtor’s
                                                                                             03/09/21 Schedules
                                                                                                         19:22:40               Page 36 of 36
